UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-2502



RICKY W. LEECH,

                                               Plaintiff - Appellant,

          versus


JAMES TURNER,      Corporal;   CHARLES   SUMMERS,
Corporal,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
98-161-PJM)


Submitted:   March 11, 1999                  Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Irving Dross, David Michael Kopstein, DROSS, LEVENSTEIN, PERILMAN
& KOPSTEIN, Seabrook, Maryland, for Appellant. John Joseph Curran,
Jr., Attorney General, Michael Allan Fry, Assistant Solicitor,
Frank William Mann, III, OFFICE OF THE ATTORNEY GENERAL OF MARY-
LAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Ricky Leech appeals the district court's order granting sum-

mary judgment to defendants on Leech’s complaint alleging viola-

tions of 42 U.S.C.A. § 1983 (West Supp. 1998) and state tort law.

We have reviewed the record and the district court's opinion.    The

district court properly found that there was no genuine issue of

material fact and defendants were entitled to judgment as a matter

of law.     Accordingly, we affirm on the reasoning of the district

court. Leech v. Turner, No. CA-98-161-PJM (D. Md. Sept. 28, 1998).

We decline to review claims Leech raises for the first time on ap-

peal.    See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2